Citation Nr: 0501176	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1959 to October 
1962.  The veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge in November 2000.

In a February 6, 2002, decision, the Board of Veterans' 
Appeals (Board) determined that entitlement to service 
connection for right ankle disability was not warranted.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 31, 
2003, Order, the Court vacated the Board's February 6, 2002, 
decision and remanded the matter for readjudication.  In 
October 2003, the Board remanded this matter.



FINDING OF FACT

The veteran's current right ankle disability is etiologically 
related to the veteran's right ankle injury during active 
duty service.



CONCLUSION OF LAW

A right ankle disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The medical evidence of record clearly demonstrates that the 
veteran injured his right ankle in June 1962 during active 
duty service.  The medical evidence of record also clearly 
shows that the veteran currently suffers from a right ankle 
disability.  The salient issue is whether the veteran's 
current right ankle disability is etiologically related to 
the veteran's in-service right ankle injury.  After reviewing 
the evidence of record, the Board finds that the veteran's 
current right ankle disability is etiologically related to 
his in-service right ankle injury.

There are several medical opinions of record addressing the 
issue of the etiology of the veteran's current right ankle 
disability.  A June 2000 VA examination report shows that the 
examiner found no relationship between the veteran's service 
injury and the current "abnormality" found by the veteran's 
podiatrist.  It appears from the examination report that this 
conclusion was based on the fact that the veteran did not 
indicate that he had an ankle disability on his discharge 
examination in July 1962 and he did not have any evidence of 
seeking medical treatment for the right ankle subsequent to 
service for many years.  A November 2001 VA examination 
report states that it was the examiner's opinion that the 
veteran made a complete recovery from his right ankle 
sprain/strain in service and that the veteran's symptoms and 
current diagnosis are unrelated to service.  The examiner 
appeared to base his opinion on the fact that there was no 
documentation of a fracture on x-ray in service and because 
the veteran was discharged in good, stable condition.

Also of record are several medical opinions from Dr. 
Rosenthal, a Diplomate of the American Board of Podiatric 
Surgery and the veteran's private physician.  A May 1999 
letter from Dr. Rosenthal states that an MRI study revealed a 
small signal area around the superomedial aspect of the 
veteran's right ankle talar dome and that this could indicate 
an old fracture or an osteochondritis desiccans secondary to 
an old fracture.  A December 1999 letter from Dr. Rosenthal 
states he reviewed the veteran's service medical records from 
June and July 1962 related to the right ankle injury and that 
it was his opinion that his current right ankle injury is a 
direct result of his right ankle injury in service.  A June 
2000 letter from Dr. Rosenthal states that the veteran has 
definite osteochondritis desiccans of the right ankle which, 
in his opinion, is in direct relation to his injury in 
service.  The physician stated that he believed that the 
sprained ankle in service caused damage to the talar dome and 
the current osteochondritis desiccans is a result of this 
injury.  He concluded by stating that he felt very strongly 
that the veteran's ankle injury was secondary to his injury 
in service.  A February 2004 letter from Dr. Rosenthal states 
that the veteran has osteochondritis desiccans which is an 
injury to the talar dome which he believes is secondary to 
the veteran's injury in service.

In sum, the evidence of record regarding the etiology of the 
veteran's current right ankle disability appears to be in 
equipoise.  Therefore, after resolving the benefit of the 
doubt in favor of the veteran pursuant to 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection for a 
right ankle disability is warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Board, however, need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  



ORDER

Service connection for right ankle disability is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


